DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 24 May 2022, in which claim 22-23 and 25-26 are amended to change the scope and breadth of the claim, and new claims 28-33 are added.

This application is the national stage entry of PCT/EP2019/058550, filed 04 Apr 2019; and claims benefit of foreign priority document EPO EP18165731.3, filed 04 Apr 2018; this foreign priority document is in English.

Claims 14, 16, and 18-33 are pending in the current application and are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 24 May 2022, with respect that claims 22-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claims 22-23 and 25-26 do not recite the phrases "preferably" and "more preferably".  
This rejection has been withdrawn. 

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 24 May 2022, in which claim 22-23 and 25-26 are amended to change the scope and breadth of the claim, and new claims 28-33 are added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Amended Claims 14, 20, 22-23, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister (US 2013/0209483 A1, published 15 Aug 2013, of record).
McAllister discloses cannabinoid derivative compounds, pharmaceutical compositions made thereof, and methods for treating various diseases and disorders including cancer. (abstract) McAllister discloses the working example of cell viability studies with 4T1 breast cancer cells using CBD in combination with paclitaxel. It was found that CBD acts synergistically with paclitaxel. (page 40, paragraph 0252-0253; figures 11A-C) McAllister discloses administration of an additional therapeutic agent in combination with a compound disclosed herein also encompasses use of each type of therapeutic agent in a sequential manner, (page 36, paragraph 0191) meeting limitations of instant claim 20 and addressing limitations of instant claims 22-23. 
With regard to instant claim 14, one of ordinary skill in the art would readily envision the two alternatives wherein the CBD and the chemotherapeutic agent paclitaxel are administered sequentially, therefore one of ordinary skill in the art would readily envision the alternative wherein the paclitaxel is administered sequentially first and the CBD is administered sequentially second. Therefore taken as a whole the disclosure of McAllister meets all limitations of instant claims 14 and 22-23.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 24 May 2022, have been fully considered and not found to be persuasive.
	Applicant remarks that McAllister does not explictly describe the limitations arranged or combined as in the claim and using the same terminology of a "phase". However, MPEP 2131.02 at III. provides "A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962))" In this case, analogous to Kennametal the reference expressly contemplates the working example of cell viability studies with 4T1 breast cancer cells using CBD in combination with paclitaxel and the cited disclosure provides that "In addition, administration of an additional therapeutic agent in combination with a compound disclosed herein also encompasses use of each type of therapeutic agent in a sequential manner." As detailed in the rejection of record, one of ordinary skill in the art would readily envision the two alternatives wherein the CBD and the chemotherapeutic agent paclitaxel are administered sequentially, therefore one of ordinary skill in the art would readily envision the alternative wherein the paclitaxel is administered sequentially first and the CBD is administered sequentially second. Further, MPEP 2131 provides that "The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)" In this case the person of skill in the art would ‘at once envisage’ the claimed arrangement, and the terminology of "phase" is not defined in the specification to limit the structure of the claimed method beyond subsequent or sequential administration. In this case for the reasons above the identical claim terminology of "phase" is not required because all the elements are arranged as required by the claim.
	Applicant notes the disclosure of McAllister is not limited to the disclosed embodiments cited above, however this broader disclosure of McAllister does not teach away from the disclosed embodiments that McAllister considers as their own invention as cited above. 
	Applicant remarks appear drawn to each individual element as cited in the rejection of record considered separately. However, as detailed in the rejection of record, the disclosure of the prior art must be considered as a whole. See also MPEP 2131 providing ""A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987)" Similar to the facts of Verdegaal Bros., anticipation does not require each and every element to be found in a single example or embodiment described within the reference, but rather the single prior art reference considered as a whole and the claimed arrangements or combinations that would be at once envisioned.

Amended Claims 14, 20, 22-23, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paralaro et al. (GB 2478595 A, published 14 Sep 2011, provided by Applicant in IDS mailed 01 Oct 2020).
	Paralaro et al. discloses the use of phytocannabinoids, either in an isolated form or in the form of a botanical drug substance (BOS), as a prophylactic or in the treatment of cancer, including cancer of the breast. The phytocannabinoids may be used in combination with other cancer treatments. (page 1, paragraph 0001; page 14, paragraph 0086) Paralaro et al. discloses cannabinoids THC, THCA, CBD, CBDA, CBG and CBC have been shown to have an anti-proliferative effect on different cancer cell lines. (page 3, paragraph 0015; table at pages 6-8) Paralaro et al. discloses preferably the one or more phytocannabinoids are used in combination or as an adjunct therapy with a chemotherapeutic agent. Preferably the chemotherapeutic agent is a mitotic inhibitor, more preferably a taxane taken from the group: docetaxel; larotaxel; ortataxel; paclitaxel; and tesetaxel. (page 12, paragraph 0070-0071) Paralaro et al. discloses the when the one or more phytocannabinoids are used in combination with a chemotherapeutic agent and or anti-androgen the phytocannabinoid is preferably CBG or CBD. (page 13, paragraph 0072) Paralaro et al. discloses the working example of the phytocannabinoids were tested on the MDA-MB-231 breast cancer cell line (example 9 at page 40) Paralaro et al. discloses the claimed embodiment where a combination of
phytocannabinoids and the chemotherapeutic agent which is not a cannabinoid are packaged for administration separately, simultaneously or sequentially. (page 55, claim 86) Paralaro et al. discloses the embodiment of the phytocannabinoid BDS administered i.p. once daily into the mouse model at doses of 1, 10 & 100 mg/kg cannabinoid BDS, that the chemotherapeutic agent taxotere was used to exemplify the taxane drug class, and that the human equivalent dose (HED) can be calculated as in the disclosed formula, (page 39, paragraphs 189-193), or a corresponding HED of approximately 0.081, 0.81 & 8.1 mg/kg, which would result in a dose of 4.86 mg, 48.6, or 486 mg for the model 60 kg human.
	The disclosure of Paralaro et al. taken as a whole would lead one of ordinary skill in the art to readily envision the method of treating breast cancer wherein the phytocannabinoid is CBG or CBD and a taxane chemotherapeutic agent such as paclitaxel is packaged for administration sequentially meeting limitations of instant claim 20 and addressing limitations of claims 22-23. With regard to claim 14, one of ordinary skill in the art would readily envision the two alternatives wherein the phytocannabinoid and the chemotherapeutic agent which is not a cannabinoid are administered sequentially, therefore one of ordinary skill in the art would readily envision the alternative wherein the chemotherapeutic agent which is not a cannabinoid is administered sequentially first and the phytocannabinoid is administered sequentially second.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 24 May 2022, have been fully considered and not found to be persuasive.
	Applicant remarks that Paralaro et al. does not explictly describe the limitations arranged or combined as in the claim and using the same terminology of a "phase". However, MPEP 2131.02 at III. provides "A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962))" In this case, analogous to Kennametal the reference expressly contemplates the working example of the phytocannabinoids tested on the MDA-MB-231 breast cancer cell line and the cited disclosure provides that "preferably the one or more phytocannabinoids are used in combination or as an adjunct therapy with a chemotherapeutic agent. Preferably the chemotherapeutic agent is a mitotic inhibitor, more preferably a taxane taken from the group: docetaxel; larotaxel; ortataxel; paclitaxel; and tesetaxel." and contemplates the claimed embodiment where a combination of phytocannabinoids and the chemotherapeutic agent which is not a cannabinoid are packaged for administration separately, simultaneously or sequentially.
 As detailed in the rejection of record, one of ordinary skill in the art would readily envision the alternative wherein the method of treating breast cancer wherein the phytocannabinoid is CBG or CBD and a taxane chemotherapeutic agent such as paclitaxel is packaged for administration sequentially, therefore one of ordinary skill in the art would readily envision the alternative wherein the paclitaxel is administered sequentially first and the CBD is administered sequentially second. Further, MPEP 2131 provides that "The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)" In this case the person of skill in the art would ‘at once envisage’ the claimed arrangement, and the terminology of "phase" is not defined in the specification to limit the structure of the claimed method beyond subsequent or sequential administration. In this case for the reasons above the identical claim terminology of "phase" is not required because all the elements are arranged as required by the claim.
	Applicant remarks that the Paralaro et al. discloses the working example of the phytocannabinoids were tested on the MDA-MB-231 breast cancer cell line and not using the specific works of "a method for the treatment of breast cancer." However, Paralaro et al. describes as their invention as the use of phytocannabinoids, either in an isolated form or in the form of a botanical drug substance (BOS), as a prophylactic or in the treatment of cancer, including cancer of the breast. The phytocannabinoids may be used in combination with other cancer treatments. One of skill in the art would readily understand that data generated using in vitro assays, or from testing in an animal model or a combination thereof almost invariably will be sufficient to establish therapeutic or pharmacological utility for a compound, composition or process, and that the MDA-MB-231 breast cancer cell line is reasonably correlated to the particular therapeutic or pharmacological utility of treating cancer of the breast. Therefore as detailed above, the elements are arranged as required by the claim and the identical claim terminology is not required.
	Applicant remarks appear drawn to each individual teaching as cited in the rejection of record considered separately. However, as detailed in the rejection of record, the prior art must be considered as a whole, and is addressed as a whole in the rejection of record. For example, the disclosure of Paralaro et al. of the claimed embodiment where a combination of phytocannabinoids and the chemotherapeutic agent which is not a cannabinoid are packaged for administration separately, simultaneously or sequentially must be considered in the context of Paralaro et al. as a whole, such as the detailed above where the one or more phytocannabinoids are used in combination or as an adjunct therapy with a chemotherapeutic agent, preferably a taxane, and the working example of the phytocannabinoids tested on MDA-MB-231 breast cancer cell line, where Paralaro et al. describes their invention as a prophylactic or in the treatment of cancer, including cancer of the breast.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 14, 16, 18-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Paralaro et al. (GB 2478595 A, published 14 Sep 2011, provided by Applicant in IDS) in view of Moulder et al. (Clinical Pharmacology & Therapeutics, 2008, 83, p26-36, of record). 
Paralaro et al. discloses as detailed above. Paralaro et al. further teaches the working example of phytocannabinoids alone or in combination with the taxane chemotherapeutic agent taxotere wherein phytocannabinoid BDS was administered i.p. once daily at doses of 1, 10 & 100mg/kg for 25 days and taxotere (5mg/kg) i.v. was administered weekly, alone or in combination with 100mg/kg phytocannabinoid BDS. (example 8 at pages 38-40, especially at paragraphs 0189-0190)
Paralaro et al. does not specifically disclose the administration regimen of the chemotherapeutic agent and the cannabinoid in the method for the treatment of breast cancer. (instant claims 16, 18, and 24-26) Paralaro et al. does not specifically disclose the method wherein the subject has previously been administered a chemotherapeutic agent. (instant claim 19) 
Moulder et al. teaches a review of the use of a multidisciplinary approach to the management of diseases of the breast and the introduction of novel systemic therapies have improved the quality of life and survival in patients with breast cancer. (page 26, abstract) Moulder et al. teaches chemotherapy is frequently used to palliate symptoms in patients with advanced breast cancer and to reduce the risk of recurrence in patients with localized breast cancer. (page 29, left column, paragraph 3) Moulder et al. teaches advanced breast cancer can be treated using two different strategies of chemotherapy administration: the use of active agents sequentially or in combination regimens. (page 29, right column, paragraph 2) Moulder et al. teaches in patients with prior anthracycline exposure, single-agent paclitaxel has been associated with an RR of 19-26% and TTF/TTP of 3.5-4.3 months. (page 29, right column, paragraph 4) Moulder et al. teaches since the 1990s, the most prominent advances that have occurred with the use of chemotherapy have involved improving drug formulation and modification in routes or schedules of drug delivery. (page 30, right column, paragraph 2) Moulder et al. teaches the standard dose of paclitaxel is 175 mg/m2 IV every 3 weeks. (page 31, left column, paragraph 1) Moulder et al. also teaches administration of nab-paclitaxel, a nanoparticle albumin-bound formulation of paclitaxel, at doses of 100 or 125 mg/m2, and different dosing regimens such as 300 mg/m2 IV every 3 weeks, 150 mg/m2 IV weekly every 3 out of 4 weeks, and 100 mg/m2 IV weekly every 3 out of 4 weeks. (page 31, left column, paragraph 1) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Paralaro et al. in view of Moulder et al. in order to modify the schedule of drug delivery, select the subject treated to have prior anthracycline exposure, or to optimize the dose of the paclitaxel through routine experimentation. One of ordinary skill in the art would have been motivated to combine Paralaro et al. in view of Moulder et al. with a reasonable expectation of success because Moulder et al. teaches the use of paclitaxel in the treatment of patients with prior anthracycline exposure, and teaches since the 1990s, the most prominent advances that have occurred with the use of chemotherapy have involved improving drug formulation and modification in routes or schedules of drug delivery, and both Paralaro et al. and Moulder et al. teach embodiments of schedules of drug delivery such as daily, weekly, or every 3 weeks and at different doses. Therefore the teachings of Paralaro et al. in view of Moulder et al. suggest it would have been obvious to one of ordinary skill in the art to optimize the schedules of drug delivery or the dose of the drug through routine experimentation.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 24 May 2022, have been fully considered and not found to be persuasive.
Applicant remarks regarding unexpected results for the claimed invention are not persuasive. The description of a further surprising result drawn to doses in example 5 at page 15, lines 20-30 does not appear to supported by any evidence nor does this limitation appear to be found in the claimed invention, which drawn to order in which the agents are administered, and as noted in Applicant's remarks encompasses "similar or superior" results to the case where they were administered the other way around. Therefore it is unclear what the order in which the agents are administered shows an unexpected result commensurate in scope with the claim. Further, the data illustrated in Figure 4 as referenced at example 4, page 15 of the specification is interpreted to show the cell viability for the treatment with PAC alone (PAC-PAC) overlaps with the results of the treatment of PAC-CBD, while the treatment of CBD-PAC appears to have a higher cell viability% or be less effective than the treatment with PAC alone. Further, no comparison is made to the closest prior art embodiment, which is deemed to be the embodiment disclosed in McAllister of the working example of cell viability studies with 4T1 breast cancer cells using CBD in combination with paclitaxel (McAllister page 40, paragraph 0252-0253; figures 11A-C), or alternatively explanation as to why the comparison embodiments disclosed in the specification are closer than the prior art embodiment of McAllister.
Applicant remarks that the embodiments of Moulder et al. are drawn to the administration of two chemotherapeutic agents. However, as detailed above, the teaching of Paralaro et al. provides guidance for the method comprising administering phytocannabinoids in combination with the taxane chemotherapeutic agent taxotere. Further, as detailed in the rejection of record Moulder et al. teaches since the 1990s, the most prominent advances that have occurred with the use of chemotherapy have involved improving drug formulation and modification in routes or schedules of drug delivery, suggesting that one of ordinary skill in the art would have been motivated to make modification in routes or schedules of drug delivery in order to make analogous advances in the field of chemotherapy. See also MPEP 2123 at I. providing "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)" and "A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)." In this case the teaching of Moulder et al. are relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and explicitly teaches that the most prominent advances that have occurred with the use of chemotherapy have involved improving drug formulation and modification in routes or schedules of drug delivery, suggesting that one of ordinary skill in the art would have modify the routes or schedules of drug delivery through routine experimentation, and this teaching is not limited to the preferred embodiments if the specific combinations of two chemotherapeutic agents and specific routes or schedules of drug delivery disclosed in the embodiments of Moulder et al.
	Regarding Applicant's remarks concerning the expectation of success, MPEP 2143.02 especially at II. provides "Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)" In this case the teachings of Paralaro et al. provide a reasonable expectation of success in teaching the working example of phytocannabinoids in combination with the taxane chemotherapeutic agent taxotere, Moulder et al. suggests some degree of predictability in modifying the routes or schedules of drug delivery because this modification has been performed since the 1990s. 

Amended Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Paralaro et al. (GB 2478595 A, published 14 Sep 2011, provided by Applicant in IDS) in view of Moulder et al. (Clinical Pharmacology & Therapeutics, 2008, 83, p26-36, of record) as applied to claims 14, 16, 18-26 and 28-33, and further in view of Mannila et al. (Journal of Pharmaceutical Sciences, 2007, 92(2), p312-319, of record).
Paralaro et al. and Moulder et al. teaches as above.
Paralaro et al. and Moulder et al. does not specifically teach sublingual administration of the cannabinoid. (instant claim 27)
Mannila et al. teaches preparation of a complex of cannabidiol (CBD) with β-cyclodextrin (β-CD). The results demonstrate that sublingual administration of a solid CBD/β-CD complex enhances the absorption of CBD in rabbits when compared to oral administration of ethanolic CBD. Furthermore, the solid CBD/β-CD complex may provide an alternative formulation for sublingual administration of CBD. (page 312, abstract) Mannila et al. teaches a solid cyclodextrin-containing sublingual formulation would be a desirable way to administer CBD since it would be nonirritating and straightforward and thus more patient-friendly. (page 313, left column, paragraph 2)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Paralaro et al. in view of Moulder et al. further in view of Mannila et al. in order to administer the cannabinoid through the sublingual route. One of ordinary skill in the art would have been motivated to combine Paralaro et al. in view of Moulder et al. further in view of Mannila et al. with a reasonable expectation of success because Moulder et al. teaches since the 1990s, the most prominent advances that have occurred with the use of chemotherapy have involved improving drug formulation and modification in routes or schedules of drug delivery, and Mannila et al. teaches a solid cyclodextrin-containing sublingual formulation would be a desirable way to administer CBD since it would be nonirritating and straightforward and thus more patient-friendly. It would have been obvious to modify the formulation and route of drug delivery by selecting the cyclodextrin-containing sublingual formulation taught by Mannila et al. in order to provide the same advantage that it would be nonirritating and straightforward and thus more patient-friendly.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 24 May 2022, have been fully considered and not found to be persuasive.
Applicant’s remarks regarding the teaching of Paralaro et al. in view of Moulder et al. are addressed as above.

Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623